Citation Nr: 1817496	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right knee pain. 


REPRESENTATION

The Veteran represented by:   Katrina Washington	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from July 2002 to December 2002; and from October 2004 to September 2005.  Thereafter, the Veteran served in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran testified at a travel board hearing in Montgomery, Alabama, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she currently experiences right knee pain.  She relates this pain to exercise in the national guard that was performed while wearing heavy boots.  Further, she asserts that her position in the Air National Guard required her to be confined to a desk where her knees were in a fixed position and she could not elevate them.  The Veteran asserts that the pain started in 2007, but she did not start complaining of the pain until 2008.  Records show that an earlier diagnosis of the pain was right knee patellofemoral syndrome, but it was later diagnosed as a right knee meniscal tear.

The Veteran's service treatment records corroborate her assertions of right knee pain.  The Veteran has consistently reported knee pain since 2007 and pain on movement in 2008.  However, the Veteran has also been very clear that she does not remember an acute injury.  Specifcially, a November 2010 medical record provides that the Veteran "states she was doing her 'regular exercses.' States was not on active duty at the time. Denied actually any associated injury.  An MRI showed a horizontal tear of the post horn and body of the medial meniscus. 

The records of the Veteran's service in the Air National Guard are not in the file and may aid in the clarification of when an injury occurred.  

Further, the Veteran has not been afforded a VA examination in connection with her claim of service connection for right knee pain. McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's service dates for her time in the Air National Guard, to include weekend and annual exercises.  

2. Schedule the Veteran for an examination for her right knee disability.  The claims file and a copy of this Remand should be made available to the examiner.  

The examiner is asked to provide opinions and include a detailed rationale as to the following questions:

Does the Veteran have a current disability related to right knee pain?  If so, is it at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by service, to include by exercise in the national guard that was performed while wearing heavy boots and being confined to a desk where the Veteran's knees were in a fixed position and she could not elevate them?

In providing this opinion, the examiner should note that the Veteran is competent and credible to report her history of symptoms. 

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resorting to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


